Citation Nr: 1818450	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  11-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a thoracolumbar disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel







INTRODUCTION

The appellant served on active duty in the United States Army from September 1980 to September 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an April 2017 Board decision, the appellant's claim for service connection for a low back disability was remanded back to the Agency of Original Jurisdiction (AOJ) for the issuance of a Supplemental Statement of the Case and an addendum medical opinion.  The Board finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).  Neither the Veteran nor his representative has argued otherwise.


FINDING OF FACT

The appellant's degenerative disc disease (DDD) and degenerative joint disease (DJD) of the L5-S1 vertebrae with radicular pain are directly related to an in-service motor vehicle accident.


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar disability have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant contends that service connection is warranted for his thoracolumbar disability.  He asserts that his lumbosacral DDD and DJD were directly caused by an 1983 in-service motor vehicle accident, and that he has experienced this pain since.  After a review of the record on appeal, the Board finds that service connection is warranted for the appellant's thoracolumbar disability.  

As an initial matter, the Board finds the appellant does have a current disability.  The appellant had an MRI in May 2007 which found arthritis in the appellant's lumbosacral spine with almost a complete collapse between the L5-S1 vertebrae.  The appellant underwent a VA examination in April 2008 which resulted in a diagnosis of severe DDD of the L5-S1 vertebrae with sciatica.  VA treatment records from November 2006 also indicate a diagnosis of DJD of the lumbosacral spine.  Accordingly, the Board finds that the first element of service connection is met for this claim.  

The Board notes that the appellant's service treatment records note multiple treatments for low back pain while in service in November 1980, February 1981, and August 1981.  The service treatment records also confirm the appellant was in a motor vehicle accident in April 1983 which resulted in multiple recorded issues with the appellant's upper extremities and cervical spine.  While the records after the appellant's accident do not contain complaints of low back pain, the appellant has stated that he has experienced low back pain since that accident.  The appellant did not indicate any recurrent back pain on his separation examination.

In the time since the appellant's service, he was involved in a second motor vehicle accident in July 2004.  After this accident, the appellant has begun seeking regular treatment, to include epidural injections, for his chronic low back pain.  

Turning to the medical evidence of record, the Board notes that that the file contains conflicting opinions on the etiology of the appellant's lumbosacral DJD and DDD.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The appellant's private treatment records contain a complaint of back pain in August 2003, prior to his more recent post-service July 2004 motor vehicle accident.  Subsequent to this accident, the appellant's complaints of low back pain increased in frequency and severity.  

The appellant's treating physician also submitted an opinion in February 2011 on the etiology of the appellant's low back injury.  Relying on her treatment history with the appellant, she concluded that the appellant's back injury was incurred as a result of his in-service 1983 motor vehicle accident.  

The appellant's VA treatment records from November 2006 link his chronic lower back pain to his in-service motor vehicle accident.  These treatment records indicate that a subsequent post-service motor vehicle accident was a reinjury.  They also indicate that he has reported and experienced low back pain since service.  

The RO obtained a VA opinion on the question of the etiology of the appellant's lower back pain in July 2016, with an addendum added in October 2017.  The initial July 2016 opinion acknowledged that a 2004 motor vehicle accident was a reinjury of his initial in-service injury.  The addendum opinion stated that the appellant's current back disability is not related to his active service because the separation examination did not indicate any recurrent back pain and the lack of "objective" evidence of chronic back pain between separation and the early 2000's.  Neither opinion considers the 2003 report of low back pain in the appellant's private treatment records.  

The appellant has also stated on numerous occasions that he has had chronic back pain since his separation from service.  These statements have been made to the Board, and also to health care providers as noted in the above referenced private and VA treatment records.  For example, at an October 2010 physical therapy treatment, the appellant stated he has had chronic back pain since his in-service motor vehicle accident and that his back condition was re-injured in his 2004 motor vehicle accident.  The Board finds the appellant competent to report his symptoms of low back pain along with their frequency and onset.  The Board finds these statements credible, as the appellant's claims have been generally consistent both in statements to the Board and in statements to his treating health care providers while seeking medical treatment.  

Weighing all the evidence of record, and granting the appellant any reasonable benefit of the doubt, the Board finds that the evidence is at least in equipoise that the appellant developed lower back pain in-service, and that this chronic pain has continued since service.  The appellant's private treatment records establish his low back pain, while worsened by a 2004 motor vehicle accident, predated that incident.  Both the VA medical opinion, with addendum, and VA treatment records concede that the appellant's in-service motor vehicle accident caused a low back injury which was "re-injured" by his 2004 post service motor vehicle accident.  The Board notes that the July 2016 opinion with October 2017 addendum do find it less likely than not that the appellant's current back condition is related to his active service.  

However, these opinions grant little or no weight for the appellant's credible lay statements regarding the continuing nature of his low back pain since service.  Neither do they consider the private February 2011 opinion submitted by the appellant's treating physician which found that the appellant's in-service motor vehicle accident was the cause of his low back disability.   The Board finds that after considering all this, the evidence for and against a grant of service connection is at least in equipoise.  Therefore, the Board finds that service connection is warranted for the appellant's claimed thoracolumbar disability.  38 C.F.R. 3.303; Gilbert, 1 Vet. App. at 54.  



ORDER

Entitlement to service connection for a thoracolumbar disability is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


